UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4531
CARRIE JEAN LAZURICK,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the District of South Carolina, at Spartanburg.
               G. Ross Anderson, Jr., District Judge.
                             (CR-98-1168)

                   Submitted: November 6, 2002

                      Decided: December 2, 2002

       Before WILKINS, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. David Calhoun Stephens, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. LAZURICK
                               OPINION

PER CURIAM:

   Carrie Jean Lazurick appeals the district court’s amended judgment
revoking her probation and imposing a nine month term of imprison-
ment. Lazurick’s attorney has filed a brief pursuant to Anders v. Cali-
fornia, 386 U.S. 738, 744 (1967), claiming there are no meritorious
issues on appeal but stating the court may have abused its discretion
by imposing a term of imprisonment. Although advised of her right
to file a pro se supplemental brief, Lazurick has not done so. We
affirm.

   Upon finding a probation violation, the district court may revoke
probation and resentence the defendant to any sentence within the
statutory maximum for the original offense. See 18 U.S.C.
§ 3565(a)(2000); United States v. Schaefer, 120 F.3d 505, 507 (4th
Cir. 1997). Lazurick admitted to three Grade C violations of proba-
tion. The district court found Lazurick committed a fourth Grade C
violation. Because the district court imposed a sentence within the
properly calculated Sentencing Guidelines’ range of imprisonment,
there was no abuse of discretion. See U.S. Sentencing Guidelines
Manual § 7B1.4(a) (2000).

   Pursuant to Anders, this court has reviewed the record for revers-
ible error and found none. We therefore affirm the district court’s
order revoking Lazurick’s probation and imposing a nine month term
of imprisonment. This court requires that counsel inform his client, in
writing, of her right to petition the Supreme Court of the United
States for further review. If the client requests that a petition be filed,
but counsel believes that such a petition would be frivolous, then
counsel may move this court for leave to withdraw from representa-
tion. Counsel’s motion must state that a copy thereof was served on
the client. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                             AFFIRMED